Citation Nr: 1826662	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for gout.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Cleveland, Ohio, RO.  

In March 2018, the Veteran provided testimony before the undersigned by videoconference hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected gout is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gout should be rated under Diagnostic Code 5002.  This diagnostic code provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2017).  

The Veteran indicated at the Board hearing in March 2018 that his gout symptoms had worsened since his last VA examination in April 2014.  When a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition, a new examination must be provided.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected gout. 

Also, updated treatment records should be obtained.  In this regard, the Veteran testified that he had received treatment for his gout at the VAMCs in Wichita, Kansas, from 2011 to 2015, and Cincinnati, Ohio since December 2015.  The claims file includes treatment records from VAMC Wichita through July 2014, and no records from VAMC Cincinnati.  On remand, all records must be obtained.  See 38 U.S.C. § 5103A (b), (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, a claim for TDIU is raised by the evidence of record.  See, e.g., March 2018 Board Hr'g Tr. 10 (Veteran reported that he has not worked since 2011, with the exception of a six month period, due to his gout).  The claim is part-and-parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  On remand, the Veteran should be sent notice informing him how to substantiate a claim for TDIU, and he should be asked to complete a VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him how to substantiate a claim for TDIU.  He should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

2.  Obtain and associate with the claims file all treatment records of the Veteran regarding his gout from VAMC Wichita (from July 2014 to December 2015) and from VAMC Cincinnati (December 2015 to date).  

3.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's gout.  All indicated tests and studies should be performed, and the examiner should review the claims file prior to completing the report.  

The examiner should report the severity and extent of all symptoms associated with the Veteran's gout, to include whether the disease is active or inactive, the number of exacerbations per year, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e., definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

The examiner should also comment on the effects of the disability on his ability to secure and follow a gainful occupation.

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  The case should be returned to the Board for appellate consideration of the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




